Case 2:18-cr-20559-NGE-MKM ECF No. 33 filed 04/09/19 PagelD.130 Page 1 of 2

PSs
(2/88)
United States District Court
for the
Eastern District of Michigan
U.S.A. vs. Nassif Daher Docket No. 18-20559-02

Petition for Action on Conditions of Pretrial Release

COMES NOW Michael Portelli, Pretrial Services Officer, presenting an official report on
defendant Nassif Daher, who was placed under pretrial release supervision on a $10,000.00
unsecured bond by United States Magistrate Judge Elizabeth A. Stafford, sitting in the court at
Detroit, Michigan, on August 16, 2018, under the following conditions:

1. Report as directed to Pretrial Services

2. Surrender any passport to Pretrial Services by August 17, 2018, at 3:00 PM
3. Do not obtain a passport or other international travel document

4, Travel restricted to the Eastern District of Michigan

Respectfully presenting petition for action of court and for cause as follows:

On March 22, 2019, the defendant was arrested by the Dearborn Police Department for assault
(see attached police report). On March 25, 2019, the defendant was charged in the 19th District
Court (Dearborn, Michigan) with Misdemeanor Domestic Violence.

On March 25, 2019, the defendant was released from custody after posting bond. As a condition
of release, the defendant is prohibited from having contact with the victim or returning to the
defendant’s residence. The defendant reported to Pretrial Services that he and the victim plan on
continuing their romantic relationship once the no-contact order is lifted from the 19th District
Court.

The defendant is scheduled to appear in the 19th District Court on May 3, 2019, for a Final
Pretrial Conference.

According to the 19th District Court Prosecutor, the defendant is to complete five anger
management classes before May 3, 2019, at which time the matter will be reviewed.

The defendant is scheduled to appear for jury trial before Your Honor on September 24, 2019.

On April 2, 2019, Pretrial Services contacted the Assistant United States Attorney, who had no
objection to the proposed bond modification listed below. Pretrial Services attempted to notify
defense counsel of this request, but at the time of this report, contact has not been returned.

PRAYING THAT THE COURT WILL AMEND THE ORDER SETTING CONDITIONS
OF RELEASE TO INCLUDE THE FOLLOWING BOND CONDITION: NO CONTACT
Case 2:18-cr-20559-NGE-MKM ECF No. 33 filed 04/09/19 PagelD.131 Page 2 of 2

WITH THE ALLEGED VICTIM IN THE PENDING DOMESTIC VIOLENCE CASE IN
THE 1974 DISTRICT COURT (DEARBORN, MICHIGAN) AS LONG AS THE 197
DISTRICT COURT CASE IS PENDING ADJUDICATION.

 

ORDER OF COURT

ae * andordered this 4 day
of , 20 [ 4 and ordered

filed and mnade a part of the records in the
above case.

Vane, { dtd

‘United)States District Judge
Nancy G. Edmunds

 

 

I declare under penalty of perjury that the
foregoing is true and correct.

Executed on April 3, 2019

WM Na

Michael Portelli
U.S. Pretrial Services Officer

 

Place: Detroit, Michigan
Date: April 3, 2019

 

 
